DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 10/15/21 in which claims 1, 3-9, 11-24 are presented for examination.  Claims 4-7, 12-15, 20-23 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.
Drawings
The drawings are objected to for the following:
Fig. 14B reference “25” should be “26” 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim(s) 1 and 3 is/are objected to because of the following informalities: 
Claim 1 Line 13, 15, 17 “the vicinity” should read “a vicinity”
Claim 1 Lines 13, 15, 17 “in an area in the vicinity” seems repetitive
Claim 3 Line 7 “the at least one of the plurality of openings provided in the vicinity of each finger crotch extends toward a proximal end” is objected to as it is borderline unclear, for example, should the “at least one” be a single one, that it is claimed as a single opening being in the vicinity of every finger crotch while also extending toward a proximal end or whether it is the extent toward a proximal end because it is in the vicinities as claimed; examiner may recommend numbering “first, second, third openings”, etc for those relating to the finger crotch, and then “fourth, fifth openings” or as appropriate for those relating to the hinge zones, such that Line 7 can read, for example, “the first, second, third openings extend toward a proximal end”
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3 is/are rejected under U.S.C. 112(b).
The term “some” in Claim 3 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear whether this is “at least two,” “at least three,” “at least four,” etc.  
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 3 Line 2 “some” will be interpreted “at least two”
Claim 3 Line 7 will be interpreted as each of the plurality of openings of Claim 1 Lines 13-18 extend toward a proximal end
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 9, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428) in view of Shinagawa et al (USPN 3882548), herein Shinagawa, and Bevier (USPN 7000257).
Regarding Claim 1, Aoki teaches a ball glove (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Aoki Claim 1; see also Figs. 5, 6A, 6B; [0034] “ball glove 1”)
a palm side skin forming a front wall of the glove (see Aoki Claim 1; see also Figs. 5 and 10; [0034] “palm side skin 2”),
a back side skin forming a back wall of the glove and comprising a finger zone having a plurality of fingers sections including an index finger section, a middle finger section, a ring finger section, a little finger section, and a thumb section (see Aoki Claim 1; see also Figs. 6 and 10; [0034] “back side skin 6”),
a webbing coupled to the index finger section and the thumb section (see Aoki Claim 1; see also see Fig. 5; [0034] “webbing 22”),
a back lining secured to the back side skin (see Aoki Claim 1; see Fig. 10; [0035] “back lining 46”), and
a palm lining secured to the palm side skin (see Aoki Claim 1; see Fig. 10; [0035] "palm lining 34…is secured to the palm side skin"),
wherein the back side skin is composed of a one-piece pre-formed member (see Figs. 6A and 10 for one-piece member; where the back side skin is one-piece at least upon assembly, if not as already illustrated; where Aoki illustrates a formed member which meets the structural limitations in the claims and performs the functions as recited such as being capable of being pre-formed; the recitation “pre-formed” is further being treated as a product-by-process limitation. Therefore, even if Aoki results in different structural characteristics of the end product than other assembly methods, it still would have been prima facie obvious at the time the invention was made to use a “pre-formed” method as claimed since such a manufacturing process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Aoki does not explicitly teach wherein the back side skin comprises a plurality of openings and elevated lines formed on the back side skin,
wherein at least one of the plurality of openings is provided:
in an area in the vicinity of a finger crotch adjacent to the finger zone between the index finger section and the middle finger section,
in an area in the vicinity of a finger crotch adjacent to the finger zone between the middle finger section and the ring finger section,
in an area in the vicinity of a finger crotch adjacent to the finger zone between the ring finger section and the little finger section.

Shinagawa teaches wherein the back side skin comprises elevated lines formed directly on the back side skin (see Figs. 1 and 2, specifically for elevated lines; Col. 1 Lines 49-50 "secured on the back surface of each finger portion is a pad 2 of a soft material”, where Figs. 1 and 2 show lines of pad 2, wherein each line is elevated at least in that it has a height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the pad/elevated lines of Shinagawa to protect the user from injury (Col. 1 Lines 7-8; Col. 2 Lines 14-29).

Bevier teaches wherein the back side skin comprises a plurality of openings formed on the back side skin,
wherein at least one of the plurality of openings is provided:
in an area in the vicinity of a finger crotch adjacent to the finger zone between the index finger section and the middle finger section,
in an area in the vicinity of a finger crotch adjacent to the finger zone between the middle finger section and the ring finger section,
in an area in the vicinity of a finger crotch adjacent to the finger zone between the ring finger section and the little finger section
(see annotated Fig. 1 below, wherein plurality of openings have been annotated in boxes; note that any single one of the plurality of openings annotated as “vicinity” below meets the aforementioned limitation; for example, inasmuch as the terms “area” and “vicinity” have been defined, limitation can be interpreted as an opening that is in an area/vicinity of a finger crotch, wherein the rest of the limitation is merely indicating existence of structure, such as wherein said finger crotch is adjacent to a finger zone, wherein said finger zone is between said index and middle finger sections; there is also a finger zone between middle/ring sections, and a finger zone between ring and little finger sections;  and there is also a respective finger crotch adjacent said finger zones; as the terms “area” and “vicinity” are broad, there will always be a single opening in the area/vicinity of said structures existing as indicated; note also that even if the interpretation were of three separate openings, the limitation is still met as annotated below, similarly interpreted as indicated above; Col. 3 Line 66-Col. 4 Line 2; "material elements 21 and 22 cooperatively define seven apertures 26...and third material element 23 is exposed through the various apertures 26";  Col. 6 Lines 52-54 "seam 20...corresponds with a back surface of the hand" indicating that Fig. 1 is of the back skin; where apertures 26 are in the vicinity of the various finger crotches as defined; see also annotated Fig. 1 below where individual apertures 26 exist in the vicinity of the locations recited).

    PNG
    media_image1.png
    579
    417
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the openings of Bevier for aesthetic design choice and/or to promote breathability (Col. 1 Lines 9-10; Col. 4 Line 66-Col. 5 Line 1).
Regarding Claim 3, modified Aoki teaches all the claimed limitations as discussed above in Claim 1.
Bevier further teaches wherein some of the plurality of openings are provided in hinge zones (see aforementioned annotated Fig. 1),
wherein the at least one of the plurality of openings provided in the vicinity of each finger crotch extends toward a proximal end of the ball glove (see Fig. 1, where proximal end is where 13 is annotated).
Regarding Claim 8, modified Aoki teaches all the claimed limitations as discussed above in Claim 1.
Shinagawa further teaches wherein the back side skin comprises the elevated lines in the finger zone (see Fig. 1).
Regarding Claim 9, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein each finger section comprises at least one of the elevated lines extending from a base of respective finger sections to a distal end of the ball glove (see Fig. 1).
Regarding Claim 11, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein the elevated lines are spiked (sections (see Fig. 1; Col. 2 Lines 1-4 “each pad 2 is additionally provided…with a plurality of grooves 5 extending transversely”; as grooves 5 extend transversely, so do sections of the pad 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aoki with the spiked sections of Shinagawa to help decrease any bending resistance while also protecting the user from injury (Col. 2 Line 4).
Regarding Claim 24, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein the back side skin comprises the elevated lines either extending from a base of respective finger sections to a distal end of the ball glove or the elevated lines extending in a direction perpendicular to an extending direction of respective finger sections (see Fig. 1 for the elevated lines extend from a base of respective finger sections to a distal end of the ball glove).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428) in view of Shinagawa et al (USPN 3882548), herein Shinagawa, and Bevier (USPN 7000257), as applied to Claim(s) 1, 3, 8, 9, 11, and 24 above, further in view of Desjardins et al (US Publication 2007/0245451), herein Desjardins.
Regarding Claim 16, Aoki teaches all the claimed limitations as discussed above in Claim 1.
Aoki does not explicitly teach a plurality of fourchettes to join the palm side skin and the back side skin,
wherein each fourchette is displaced between respective finger sections.

Desjardins teaches a plurality of fourchettes to join the palm side skin and the back side skin (see Figs. 1 and 3; [0017] "glove 10 generally comprises…outer or dorsal padded side 14 and an opposed inner palm side 12"; [0019] "inner palm side 12...includes an inner palm surface 24...inner palm surface 24 includes...digit palm portions 28 disposed on the inner palm side of each of the fingers 18"; [0027] "side gussets 40 extending between the inner digit palm portions 28 and the opposed outer padded sides 21"),
wherein each fourchette is displaced between respective finger sections (see Figs. 2-4 for between respective finger sections; [0017] "glove 10…includes four finger portions 18"; [0027] "each of the fingers 18 define opposed side gussets 40…side gussets 40 extends the full length of each of the fingers 18, from an innermost end 44 to the outer distal tips 19 of the fingers...end portions of the gussets 40 (i.e. at the tips of the fingers)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the fourchettes of Desjardins as it is known in the art to provide fourchettes for a better fit of a glove (see extrinsic evidence Hochmuth USPN 10376003).
Regarding Claim 17, modified Aoki teaches all the claimed limitations as discussed above in Claim 16.
Desjardins further teaches wherein respective fourchettes displaced between the index finger section and the middle finger section, the middle finger section and the ring finger section, and the ring finger section and the little finger section are in substantially U-shape (see Figs. 2 and 4 for between finger sections; see Figs. 2 and 3 for substantially U-shape),
and the one displaced between the thumb section and the index finger section is in substantially channel shape (see Fig. 2 for substantially channel).
Regarding Claim 18, modified Aoki teaches all the claimed limitations as discussed above in Claim 16.
Desjardins further teaches wherein each of fourchettes comprises an opening ([0027] "side gussets 40 include a mesh material 42…mesh material 42 of the side gussets 40 extends the full length of each of the fingers…the end portions of the gussets 40 (i.e. at the tips of the fingers) may also be composed of the mesh material 42, as best seen in Fig. 3", where it is known in the art that mesh comprises a plurality of openings ([0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with fourchette openings of Desjardins in order to provide breathability to ensure good airflow ([0027]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428) in view of Shinagawa et al (USPN 3882548), herein Shinagawa, and Bevier (USPN 7000257), as applied to Claim(s) 1, 3, 8, 9, 11, and 24 above, further in view of Clevenhagen (USPN 4908880).
Regarding Claim 19, Aoki teaches all the claimed limitations as discussed above in Claim 1.
Aoki teaches wherein the webbing comprises a one piece pre-formed web (see 5 for one-piece member; [0034] “webbing 22”, where it is on-piece at least upon assembly; as 22 is a webbing, it is a web; Aoki teaches the web which meets the structural limitations in the claims and performs the functions as recited such as being capable of being pre-formed; the recitation “pre-formed” is further being treated as a product-by-process limitation. Therefore, even if Aoki results in different structural characteristics of the end product than other assembly methods, it still would have been prima facie obvious at the time the invention was made to use a “pre-formed” method as claimed since such a manufacturing process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Aoki does not explicitly teach wherein the webbing comprises a one piece pre-formed web laminated to a leather web part.

Clevenhagen teaches wherein the webbing comprises a one piece pre-formed web laminated to a leather web part (see Figs. 1 and 3; Col. 2 Lines 36- 39 "web 36 comprises two outer plies 42 and 44 of a supple, flexible material such as leather...inner resilient ply 46 is sandwiched between"; Col. 2 Lines 43-44 "inner play 46 may be…mesh, for example...nylon micro mesh"; the recitation “laminated to” is further being treated as a product-by-process limitation. Therefore, even if Clevenhagen’s sandwiching results in different structural characteristics of the end product than lamination methods, it still would have been prima facie obvious at the time the invention was made to a lamination method as claimed since such an assembly process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; see also extrinsic evidence Sullivan US Publication 2002/0103046 and extrinsic evidence Purcell et al US Publication 2017/0233943 where it is known in the art to laminate layers, especially of leather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki’s webbing with the webbing structure of Clevenhagen to both absorb impact force and to temper the resilience of the web such as to prevent objects bouncing out of the glove (Col. 1 Lines 45-48).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-24 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.
Examiner may suggest trying to clarify the location of each opening via language pertaining to alignment with the crotch of each finger in a defined plane or axis, and/or better defining what a hinge zone is (such as location or what provides the ability to hinge).  However, such a statement is merely an assumption of applicant intent and is not intended to indicate allowable subject matter nor is such a suggestion a statement that such suggestions are supported by the original disclosure without new matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Farago et al (US Publication 2012/0030857), Iwata et al (US Publication 2009/0113592), Cass (US Publication 2004/0025222), McGrew (USPN 6035444), Sundberg (USPN 4224692), Raikhy (US Publication 2019/0133221), Aso (USPN 10368596), Kohler (USPN 7370373) directed to back skin openings; Lemieux (USPN 11013979), Hull et al (USPN 1197509), Plant (US Publication 2021/0198485), Lim (US Publication 2021/0378335), Brierley et al (US Publication 2021/0235795) directed to elevated lines; Leary et al (USPN 9185946) directed to a non-elected embodiment of an apertured webbing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732    


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732